Citation Nr: 9930099	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-41 536A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to 
July 1969, including service in Vietnam.  By a rating 
decision dated in September 1991 service connection was 
established for PTSD and the PTSD was rated as 30 percent 
disabling effective from September 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision which denied 
an evaluation in excess of 30 percent for PTSD.  During the 
pendency of this appeal, the veteran was provided VA out-
patient treatment and examinations and, in February 1997, the 
RO granted the veteran an increased schedular evaluation for 
PTSD from 30 to 50 percent, effective back to the date of the 
veteran's claim for increased evaluation in September 1993.  
The appeal for an evaluation in excess of 50 percent 
continues. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's PTSD is manifested by symptomatology 
resulting in social and industrial impairment which is 
considerable but not severe; there is occupational and social 
impairment with reduced reliability due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work relationships.

3.  There is no clinical evidence of obsessional rituals, 
intermittently illogical speech, panic attacks, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is plausible.  All of the 
facts have been properly developed and no further assistance 
is necessary to comply with the duty to assist.  Id.   

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or the psyche, or of a 
system, or organ of the body, to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after a claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise, or permitted the 
VA's Secretary to do otherwise and the Secretary did so.  The 
criteria for evaluating the veteran's PTSD was amended during 
the pendency of this appeal.  Accordingly, the Board is com-
pelled to review the clinical evidence on file in relation to 
both the older superseded and the newly adopted criteria and 
to apply, since the adoption of the newer criteria, whichever 
of the two criteria are more favorable to the veteran's 
claim.  

The superseded criteria for PTSD provide that a 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A total 
evaluation also is warranted when a veteran is demonstrably 
unable to obtain or retain employment solely due to service-
connected PTSD.  A 70 percent evaluation is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The psycho-
neurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  A 50 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

The newly adopted criteria, made effective since 
November 1996, provide that a 100 percent evaluation is 
warranted for total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily life (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment with deficits in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Facts:  Shortly after service in July 1970, the veteran filed 
a claim for service connection for "stomach pains."  This was 
denied by the RO, the veteran was notified and did not 
appeal.  He filed his first claim for service connection for 
anxiety in a claim received in September 1990, 21 years after 
he was separated from service, and around the time he injured 
his low back in an injury unrelated to service and which has 
resulted in chronic low back pain including follow-up surgery 
in February 1992.

Following a May 1991 VA psychiatric examination, the RO 
granted service connection for PTSD with a 30 percent 
evaluation in a September 1991 rating action made effective 
to the date of his first claim therefor in September 1990. 

In September 1993, the veteran filed a claim for an increased 
evaluation.  In October 1993, he was provided a VA 
psychiatric examination.  He had been married for 18 years 
with children.  He had long-term employment with a company 
until he injured his back in late 1990 and had been on 
long-term disability since then.  The veteran reported 
anxiety, irritability, hypervigilance, intermittent insomnia, 
"but all of this became worse after his back injury and 
surgery."  There was good attention to personal grooming, he 
was polite, cooperative, friendly, and seemed earnest and 
related openly.  His speech had normal rate and rhythm and 
had no apparent agitation or unusual mannerisms.  There was 
no apparent thought disorder, no hallucinations or delusions 
and no suicidal or homicidal ideation.  This physician 
reported that the veteran's "primary disability" was from his 
back injury.  His PTSD symptoms had been worsened since his 
back injury. 

There are on file VA outpatient treatment records for the 
veteran from 1993 through 1997.  He apparently has been 
provided outpatient psychological counseling and psychiatric 
consultations every 3 to 4 weeks.  On balance, records of 
this outpatient treatment record that the veteran has "mild" 
to "moderate" depression and PTSD.  The veteran lives with 
his family but there are social problems interacting with 
family members including his spouse.  

The veteran was provided another VA psychiatric examination 
in April 1997.  The physician had access to and reviewed the 
veteran's claims folder.  The veteran stated that he had been 
"kind of separated" (quotes in original) from his wife, still 
living in the same house, but for two weeks not sleeping in 
the same room and seeing little of each other.  This discord 
arose regarding a daughter's boyfriend.  He stated that most 
of his time was spent at a "friend's" ranch where he just 
walked around and looked at things.  He did drink alcohol and 
indicated that, for a while, he was drinking at least a six-
pack per day but had recently cut down to three beers per day 
and only getting drunk approximately once per month after 
arguing with his wife.  He said he had been severely 
depressed for over a year.  He was only taking Trazodone for 
sleep.  The veteran reported having both unpleasant and 
pleasant memories of Vietnam.  He reported having intrusive 
dreams two or three times per week and, less often, actual 
combat dreams.  He felt detached and estranged from others 
but did have love feelings and did not have a restricted 
range of affect.  He reported being hypervigilant, repeatedly 
checking security of the home, and having an exaggerated 
startle response.  There were also numerous symptoms of 
depression including sad mood, crying spells, feelings of 
helplessness, hopelessness, worthlessness, and guilt.  The 
veteran was well groomed, pleasant, polite and cooperative.  
His thought processes were clear, logical and goal-directed, 
and thought content was negative for auditory or visual 
hallucinations or for homicidal ideation but positive for 
passive suicidal ideation.  The Axis I diagnoses was, first, 
major depression, severe, without psychotic features "(does 
not appear to be related to his post-traumatic stress 
disorder but seems to have had his (sic) inception after his 
back injury and subsequent disability.  I do believe that it 
impacts upon his post-traumatic stress disorder and that the 
post-traumatic stress disorder impacts on it, but that the 
post-traumatic stress disorder is not the cause of the 
depression)."  The second diagnosis was PTSD and the third 
diagnosis was alcohol abuse.  The Global Assessment of 
Functioning was 55.  

In May 1998, the veteran was provided another VA psychiatric 
examination.  Again, the psychiatrist had access to and 
reviewed the veteran's claims folder in conjunction with the 
examination.  He had been taking Desipramine until approxi-
mately two months earlier but this had been stopped because 
he was taking so many other pain medications for his back 
including Robaxin and Vicodin.  The veteran's back continued 
to be a source of problems for him and it hurt almost all of 
the time.  He was not working "secondary to his back."  The 
veteran continued to live at home with his wife and children 
and continued to go out to a friend's ranch.  He went two to 
three times per week, and drank a six-pack of beer.  He 
reported having consumed close to a 12-pack per day up until 
two or three months ago.  He had had problems with his wife 
and family and had frequent arguments.  The veteran had 
"considerable" social impairment, and reported being sad most 
of the time and felt helpless, hopeless, worthless, and 
guilty.  He denied delusions or hallucinations and sometimes 
had passive suicidal ideation but this was not a constant 
problem.  He had symptoms of PTSD, however they were mixed.  
He had an "occasional" sad or distressing recollection of the 
events in Vietnam, however, "for the most part, his memories 
are very pleasant and he enjoys the memories."  He again 
reported nightmares two or three times per week and that he 
had flashbacks, but closer questioning revealed they were not 
clinically flashbacks but were memories.  He denied intense 
psychological distress at exposure to events that resemble or 
symbolize an aspect of traumatic events.  He made no efforts 
to avoid thoughts or feelings associated with the trauma and 
did not make efforts to avoid activities or situations that 
aroused recollections of those traumas.  He did have marked 
anhedonia.  When his back felt better, he did enjoy isolated 
activities.  He did enjoy spending time with other Vietnam 
veterans on one-on-one situations.  There was no restricted 
range of affect.  He denied hypervigilance although reported 
an exaggerated startle response.  He reported difficulty 
concentrating when there were a lot of people around but 
otherwise did not have difficulty concentrating.  He was 
neatly dressed and groomed and polite and cooperative.  
Thought processes were clear, logical and goal-directed.  
There was no auditory or visual hallucinations and no 
suicidal or homicidal ideation.  Mood was moderately 
depressed.  Insight and judgment were fair.  There was no 
impairment of thought processes or communication, no inappro-
priate behavior and the ability to maintain minimal personal 
hygiene and other basic activities of daily living was 
normal.  Orientation to person, place and time was normal, 
and there was no short- or long-term memory loss or 
impairment.  There was no obsessive or ritualistic behavior 
interfering with routine activities.  There were no panic 
attacks, and no impaired impulse control.  As in the earlier 
examination, the number one diagnosis for Axis I was major 
depression, severe, without psychotic features.  

Based on her examination as well as a review of the veteran's 
clinical records, the psychiatrist reported that major 
depression was "approximately 30 percent derived from the 
[PTSD] symptoms and 70 percent derived from his back injury."  
The second diagnosis for Axis I was anxiety disorder not 
otherwise specified.  The veteran previously had a diagnosis 
of PTSD, however, the examination had changed.  At this time, 
he no longer met the full criteria for PTSD, however, the 
anxiety symptoms that he experienced were post-traumatic in 
nature.  The third diagnosis was alcohol abuse and the Global 
Assessment of Functioning was again 55.  Anhedonia appeared 
mostly related to the back injury rather than PTSD.  Social 
isolation appeared totally related to PTSD.  Finally, this 
physician wrote that in her opinion the veteran's overall 
impairment in function was probably 40 percent due to major 
depression and 60 percent due to service-connected post-
traumatic stress disorder.  

Analysis:  A clear preponderance of the evidence on file is 
against an evaluation in excess of 50 percent for PTSD under 
either the older superseded or more newly adopted criteria 
for evaluating this disorder.  A careful review of the 
clinical evidence on file shows that the veteran has been 
rather static in terms of the degree of his PTSD symptoms 
since service connection was initially awarded.  The 
principal increase in symptoms appears to have occurred as a 
result of a nonservice-connected back injury which occurred 
in 1990 and which is responsible for the veteran not 
presently working.  Global Assessment of Functioning scores 
from VA examinations in April 1997 and May 1998 were both 55 
and reflective of overall symptoms which are less than 
serious and approximately moderate in nature. 

Consistent with the RO's most recent February 1999 statement 
of the case, the veteran's overall disability during the 
entire period of this appeal is not worse than "considerable" 
and certainly not near or even closely approximate to 
"severe" in terms of the older and now superseded rating 
criteria.  While the veteran is clearly shown to have trouble 
maintaining social relationships, he nonetheless is consis-
tently shown to reside with a wife and children and to have 
interaction with his brothers and other Vietnam veterans and 
to routinely visit a friend two or three times weekly.  

In terms of the newly adopted criteria, the veteran clearly 
has difficulty establishing and maintaining effective social 
relationships for a 50 percent evaluation but is not shown by 
the clinical evidence on file to have an absolute inability 
to establish and maintain effective relationships for a 
70 percent evaluation.  In terms of the new criteria, the 
veteran clearly has reduced reliabilities and productivity 
due to disturbances of motivation for a 50 percent 
evaluation.  However, he lacks clinical documentation of a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech or panic attacks more than once a week or 
difficulty in understanding complex commands or impairment of 
short- and long-term memory, all of which are criteria for 
the presently assigned 50 percent evaluation.  

In terms of the newer criteria, the veteran clearly does not 
have clinical evidence documenting any of the criteria for a 
70 percent evaluation including significant suicidal 
ideation, obsessional rituals which interfere with routine 
activities, intermittently illogical speech, near continuous 
panic attacks, impaired impulse control, spatial 
disorientation, and neglect of personal appearance and 
hygiene.  Near continuous depression documented most recently 
is, according to the recent psychiatric evaluation, 
70 percent related to his nonservice-connected post service 
back injury.

Accordingly, for these reasons and bases, no higher than the 
currently assigned 50 percent evaluation for PTSD is 
warranted in accordance with either the older superseded or 
presently adopted schedular criteria for evaluating PTSD.  In 
this regard, it is noted that the outpatient treatment 
reports over a period of years routinely characterized 
overall symptoms as mild to moderate.  This is certainly 
adequately evaluated by the currently assigned 50 percent 
evaluation.  


ORDER

An evaluation in excess of 50 percent for PTSD is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

